Title: To Thomas Jefferson from Edmund Bacon, 20 August 1822
From: Bacon, Edmund
To: Jefferson, Thomas


                        Deare Sir.
                        
                            
                            Augst 20th 1822.
                        
                    The Paper containing a settlement of accounts dated January 28th 1821. saying all accts up to the first day of that month say Jan:y 1st.. 1821. was settled and on that day was due me $634..71.Jany 1st your acceptance of Meeks order. in favour of my son12..wages of 1821 to sepr 22nd166..67Wages of 1822. to sepr 22166..67.$980..05The above sums with the interest on each as intitled is a correct statement as far as I now recollect.respectfully yours
                        E: Baconat this time I cannot say whither or not it will soot me to remaine untill christmas. I shall immediately inquire into the chance of my geting a corner of the Presidents land could you inform me who to apply to to no the terms of sale. I would Gladly perchase 300 acres if I could get it at about $4000 as he ows me money